Citation Nr: 0126736	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  94-39 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from June 1946 to September 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 1992 decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO).  That decision denied an increased 
rating for rheumatic heart disease with mitral insufficiency.

This matter was remanded by the Board in January 1997.  The 
remand specified that the RO must obtain the veteran's 
private and VA treatment records and provide the veteran with 
a VA examination.  In November 1999, the Board noted that the 
criteria for rating rheumatic heart disease had been revised, 
and remanded the claim for a new VA examination.  In March 
2001, the Board remanded the claim for a VA examination to 
determine the current severity of the veteran's disease as 
the previous examination did not address all the relevant 
rating criteria.  The requested development has since been 
completed and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran has left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for 
rheumatic heart disease with mitral insufficiency are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's private and VA 
treatment records, three VA examination reports, and the 
veteran's statements and testimony before a hearing officer 
at a hearing held at the RO in July 1993.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records indicate that he was 
admitted to the sick list several weeks after he entered 
training.  He was diagnosed with rheumatic fever in July 
1946.  It was noted that a harsh apical systolic murmur was 
present.  He was transferred to the USNH, Dublin, Georgia 
where he was hospitalized until August 1947.  The diagnosis 
was valvular heart disease, mitral insufficiency.  It was 
again noted that he had a harsh apical systolic murmur.  The 
report of a medical survey conducted in August 1947 shows 
that he was found to be unfit for further service as a result 
of the disorder.  Shortly after service, in November 1947, 
the veteran was service-connected for valvular heart disease 
with mitral insufficiency, rated as 30 percent disabling.

A letter from a private physician, dated in December 1947, 
shows that he found that the veteran had "the typical mitral 
murmur of rheumatic heart disease."  The RO subsequently 
confirmed the 30 percent rating in February 1948.

The report of a VA exam conducted in November 1951 shows that 
the impression was rheumatic heart disease with organic 
mitral insufficiency.  In November 1951, the RO reduced the 
veteran's disability rating from 30 to 10 percent.  The RO's 
reasoning was that a recent examination had revealed no 
definite myocardial damage was shown on ECG and the x-ray was 
normal.  The veteran appealed the decision, which was 
affirmed by the Board in September 1952.

In June 1956, a consulting physician wrote a letter on the 
veteran's behalf.  The physician had seen the veteran in 
consultation in June 1956 for evaluation of his 
cardiovascular system as regards a history of rheumatic heart 
disease.  The physician noted a history consistent with the 
veteran's service medical records.  He also indicated that, 
since 1952, the veteran had suffered several (at least four) 
episodes of "strep throat", one of which was accompanied by 
a slight swelling of one knee, but there had been no definite 
or prolonged joint disturbances or other symptomatology 
resembling recurrent acute rheumatic fever.  The veteran 
noted no decreased exercise tolerance, no external dyspnea, 
no orthopnea, no chest pain, no nocturnal paroxysmal dyspnea, 
no ankle edema, no hemoptysis, no syncope, and no undue 
fatigability.  On examination, the veteran's heart was not 
enlarged to percussion, the rhythm was regular sinus, and the 
heart sounds were of good quality.  There was a somewhat 
harsh Grade I short early apical systolic murmur transmitted 
to the left axilla, which after exercise was intensified to 
Grade III.  No diastolic murmurs were heard.

The June 1956 letter further shows that the physician 
expressed the opinion that, based on the evidence, the 
veteran suffered from inactive rheumatic heart disease, with 
deformity of the mitral valve (mitral insufficiency), and 
abnormal ECG.  The physician went on to state his belief that 
the valvular damage suffered by the veteran as a result of 
rheumatic fever was permanent and the veteran was a candidate 
for further heart damage from recurrent rheumatic episodes.  
The RO confirmed the 10 percent rating in a decision of 
August 1956.

VA treatment notes from 1986 to 1989 indicate the veteran 
received treatment to monitor his heart condition.  In 
September 1986, the veteran was seen for a six month check-
up.  He complained of occasional substernal discomfort which 
he described as pain without any radiation, dyspnea or 
diaphoresis.  On examination, the veteran had a normal sinus 
rhythm with a Grade II/IV systolic murmur over the apex.  At 
a follow-up in April 1987, the veteran indicated that he was 
continuing to have substernal pain.  He denied having any 
dyspnea.  In August 1987, the veteran sought treatment for 
occasional mild chest pains.  A September 1987 echocardiogram 
found mild aortic insufficiency and an incidental finding of 
intact ventricular function with mild concentric left 
ventricular hypertrophy.

Private treatment notes indicate that the veteran had a 
myocardial infarction in  December 1991.  He was hospitalized 
from December 9 to December 17, 1991.  There was an acute 
inferior posterior myocardial infarction due to thrombotic 
occlusion of the dominant right artery.  A cardiac 
catheterization was conducted while the veteran was in the 
hospital.  The catheterization report noted a 60 to 70 
percent long, diffuse narrowing in the proximal to mid 
portion of the right coronary artery which was dominant.  
Probable intraluminal thrombus was also noted.  A 50 percent 
stenosis in a large minimal branch was present as well as 75 
percent lesions in a small intermediate artery which were 
felt to be insignificant.  Left ventriculography revealed 
inferior and inferobasal akinesis with moderate reduction of 
the left ventricular function and mild mitral regurgitation.  
A December 1991 chest x-ray noted that the heart was normal 
size without congestive heart failure.  A December 1991 
echocardiogram showed trivial mitral regurgitation and mild 
aortic insufficiency.  The veteran's hospital discharge 
report noted the possibility of a soft systolic murmur.

February 1992 stress tests noted that the veteran achieved an 
exercise heart rate of 162, which was 92 percent of his 
maximum predicted heart rate exercise.  He experienced no 
chest discomfort during or post exercise.  Immediately after 
exercising, the veteran underwent cardiolite imaging.  The 
cardiolite imaging report noted an abnormal cardiolite stress 
test showing a fixed region of hypoperfusion indicating an 
inferior wall scar.

In April 1992, the veteran requested an increased rating for 
his service-connected rheumatic heart disease with mitral 
insufficiency, currently rated as 10 percent disabling.

A June 1992 VA examination report noted a history consistent 
with previous treatment records.  On examination, the veteran 
had a regular rate and rhythm without murmurs, gallops or 
rubs.  Despite an ECG report of aortic insufficiency, the 
examiner could not appreciate any systolic or diastolic 
murmurs.  Circulation in all extremities was excellent with 
no signs of ischemia, cyanosis, venous stasis changes or 
varicose veins.  The examiner noted a history of myocardial 
infarction in December 1991 with evidence on catheterization 
of an occlusion of the right coronary artery to the 60 to 70 
percent range.  Stress testing showed an inferior wall scar, 
but the ECG did not show any cardiac enlargement.  The 
examiner also noted a history of rheumatic heart disease with 
no evidence of congestive heart failure at the time.  The 
examiner appreciated no murmur at the time either, although 
the veteran stated that he had a history of a systolic murmur 
and the ECG did report a mild aortic insufficiency.  The 
veteran had no obvious evidence of peripheral vascular 
disease at that time.

The veteran testified at a hearing held at the RO before a 
hearing officer in July 1993.  He stated that he has had 
check ups every three to six months since his separation from 
service.  He indicated that he gets short of breath and light 
headed while walking.  The veteran testified that his wife 
now handles the running of their store because he cannot do 
any physical work.

An October 1993 echocardiogram showed mitral and aortic 
regurgitation.  In addition, the veteran's global ejection 
fraction was estimated at 35 percent.  An echocardiogram 
conducted in September 1994 indicated a mildly sclerotic 
aortic valve with trivial aortic insufficiency and moderate 
to severe reduction in left ventricle function with an 
ejection fraction of 30 percent.

A VA examination was conducted in August 1997.  The examiner 
reviewed the veteran's claim folder.  The examiner noted the 
veteran's history of rheumatic heart disease and stated the 
veteran's recent echocardiograms indicated a mild mitral 
regurgitation.  He indicated that there was nothing to 
indicate a connection between the rheumatic fever in the past 
and the veteran's myocardial infarction or coronary artery 
disease.

A VA examination conducted in April 2000 notes a history 
consistent with previous treatment records.  At the time of 
the exam the veteran had no history of peripheral edema.  He 
had no chest pain, syncope or presyncope.  The veteran stated 
that he was able to walk at his own pace for a mile around 
his housing complex.  The examiner noted that the ejection 
fraction by left ventriculography in 1991 was approximately 
45 percent.  However, that study was not conducted in a 
manner to allow assessment of the valvular heart disease.  On 
examination, the veteran was in no acute distress.  Heart 
size was not enlarged on physical examination.  There was a 
grade 2 systolic murmur.  The examiner's assessments included 
atherosclerotic heart disease, prior inferior wall myocardial 
infarction and rheumatic valvular heart disease by history.  
An ECG done in May 2000 revealed a moderate left ventricle 
dysfunction with inferoposterior and lateral akinesia at the 
base and HK at the mid and distal wall.  An exercise stress 
thallium done in June 2000 revealed a large severe 
inferolateral to inferior fixed defect.  The infarcted zone 
was hypokinetic, with a moderate decrease in overall left 
ventricular function with an estimated injection fraction of 
42 percent.

Another VA examination was conducted in April 2001.  The 
examiner reviewed the veteran's claim file and noted his 
history of rheumatic fever in service and history of chest 
pain in 1991.  At the time of the examination, the veteran 
complained of easy fatigability that had become progressively 
worse over the past three to five years.  The veteran denied 
orthopnea, lower extremity edema, syncope, presyncope, 
paroxysmal nocturnal dyspnea or any anginal or non-anginal 
chest pain.  The veteran's ambulation was limited by a knee 
problem and dyspnea on exertion.  The veteran stated that he 
could work at a slow pace for three to five hours as long as 
he rested prior to that.  The veteran indicated he also 
developed dyspnea when climbing up stairs and with activities 
such as mowing the lawn.  On examination, cardiac 
auscultation revealed a regular rate and rhythm.  There was a 
holosystolic murmur at the left lower sternal border and apex 
with mild radiation to the axilla.

The examiner commented on the echocardiogram done in May 
2000.  There was reduced ejection fraction, 35 to 45 percent, 
and focal wall abnormalities indicative of coronary artery 
disease.  The left ventricle end systolic diameter was mildly 
increased.  Left ventricle diastolic diameter was within 
normal limits.  There were no significant valvular 
abnormalities noted.  There was trivial mitral regurgitation, 
which was not considered significant.  The April 2001 
examiner noted that there was no significant documentation of 
valvular disease present in prior echocardiographic studies 
found in the claims file.

An exercise test was not performed since the veteran was last 
evaluated less than twelve months prior to the VA exam.  The 
examiner noted that in June 2000, the veteran exercised eight 
minutes and eight seconds completing stage 2 on a Bruce 
protocol to his maximum tolerated exercise capacity.  The 
peak heart rate achieved was 167 bpm, which was 95 percent of 
the age-predicted maximum.  The test was stopped due to 
dyspnea.  The veteran did not develop chest pain during or 
following the exercise.  The peak blood pressure was 180/100 
and the estimated peak oxygen consumption was 10 METS.  The 
blood pressure response was normal and the veteran's overall 
functional capacity was normal.  There was some ECG evidence 
of ischemia that occurred relatively late into stress (seven 
minutes).

After reviewing the veteran's claim file, the May 2000 
echocardiogram report, the June 2000 stress test and 
conducting a physical examination, the April 2001 examiner 
diagnosed the veteran with significant coronary artery 
disease, status post myocardial infarction, a history of 
rheumatic fever, congestive heart failure with documented 
reduced left ventricle systolic function and some symptoms of 
congestive heart failure.  The examiner noted the congestive 
heart failure was likely secondary to coronary artery disease 
and not valvular heart disease.  The examiner expressed the 
opinion that the veteran has symptomatic left ventricular 
failure secondary to coronary artery disease with myocardial 
infarction.  The examiner noted the evidence reviewed 
indicated no significant valvular disease and stated that to 
the examiner's knowledge the veteran's heart failure was 
unlikely to be related to his history of rheumatic fever.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify various 
disabilities.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the veteran's heart disorder has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000.  
During the pendency of this appeal, the schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 
1997) (as amended at 63 Fed. Reg. 37779 (July 14, 1998).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Accordingly, the Board will 
consider the veteran's claim for an increased rating under 
both the old and the new rating criteria.

Pursuant to the criteria in effect prior to January 12, 1998 
under 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997), a 10 
percent rating is warranted with identifiable valvular 
lesion, slight, if any, dyspnea, and the heart not enlarged 
following established active rheumatic heart disease.  A 30 
percent rating is warranted from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurring for three years, or diastolic murmur 
with characteristic EKG manifestations or a definitely 
enlarged heart.  A 60 percent rating is warranted when the 
heart is definitely enlarged; there is severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; or more than light manual labor is 
precluded.  A 100 percent rating is warranted where there is 
definite enlargement of the heart confirmed by a 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other signs of 
beginning congestive failure; or more than sedentary 
employment is precluded.  A 100 percent rating is also 
warranted when the rheumatic heart disease is active and, 
with ascertainable cardiac manifestation, for a period of six 
months.  The requirements (such as a definitely enlarged 
heart in the 30 percent criteria) are disjunctive as 
contemplated by the word "or" before "diastolic murmur" 
and before "definitely enlarged heart."  38 C.F.R. § 4.104, 
DC 7000.  The use of the word "or" provides for an 
independent basis rather than an additional requirement.  See 
Drosky v. Brown, 10 Vet. App. 251 (1997).  See also Johnson 
(Gary) v. Brown, 7 Vet. App. 95, 97 (1994) (agreeing with 
memorandum by Secretary suggesting that criteria listed in 
38 C.F.R. § 4.132, DC 9411, for 100% rating are each 
independent bases for granting such rating.)

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  METs are measured by 
means of a treadmill test.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

Pursuant to regulations effective January 12, 1998, under 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2000), a 10 percent 
rating is warranted when a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, syncope; or where continuous medication is 
required.  A 30 percent rating is warranted where a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilations on electrocardiogram, or 
x-ray.  A 60 percent ratings is warranted where there is more 
than one episode of acute congestive heart failure in the 
last year; or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted where there is chronic congestive heart 
failure; a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 100 percent rating is also warranted 
during active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection.

The Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1, Part VI, (manual) provides that 
chronic rheumatic heart disease results from a single or 
repeated attacks of rheumatic fever which produce rigidity 
and deformity of the cusps, fusion of the commissures, or 
shortening and fusion of the chordae tendinae.  The earliest 
evidence of organic heart disease is a significant murmur.  
The earliest evidence of hemodynamically significant valvular 
lesions is found on x-ray, fluoroscopy, and ECG study, since 
these will reveal the earliest stages of specific chamber 
enlargement.  With a history of rheumatic fever in service, 
an aortic valve insufficiency that manifests some years later 
without other cause shown will be service connected.  See 
M21-1, Part VI, paragraph 11.18d.

Accepted medical principles do not concede an etiological 
relationship between rheumatic heart disease, and either 
hypertensive or arteriosclerotic heart disease.  See M21-1, 
Part VI, paragraph 11.18e.  Base additional compensation for 
hypertensive or arteriosclerotic heart disease developing 
after the presumptive period following discharge on the 
inability to satisfactorily dissociate or separate the 
effects of the conditions for rating purposes, rather than on 
the mere presence of arteriosclerotic or hypertensive heart 
disease.  See M21-1, Part VI, paragraph 11.18f.  In the 
absence of a verified rheumatic heart disease, such as valve 
pathology, or weakened heart muscles (congestive heart 
failure), the subsequent hypertensive and arteriosclerotic 
changes can be successfully dissociated, and service 
connection denied for these changes.  See M21-1, Part VI, 
paragraph 11.18f(1).  If verified rheumatic heart disease has 
been demonstrated, the effect of subsequent onset of 
hypertensive or arteriosclerotic heart disease which may also 
produce heart muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes.  
Evaluate a combined cardiac disability as one entity under 
the service-connected rheumatic heart disease code.  See M2-
1, Part VI, paragraph 11.18f(2).  However, since medically 
there is no recognized relationship between rheumatic heart 
disease and the later developing hypertensive or 
arteriosclerotic changes, do not extend service connection to 
systemic manifestations or arteriosclerosis in areas remote 
from the heart.  See M21-1, Part IV, paragraph 11.18f(3).

The Board notes the VA General Counsel has held that certain 
provisions of the Manual M21-1 pertaining to claims involving 
rheumatic heart disease constitute regulations which are 
binding on the Board.  See VAOPGCPREC 6-2000 (May 19, 2000).  
In particular, the General Counsel opinion stated that the 
last sentence of paragraph 11.18(d) and paragraph 11.18f(2) 
are considered substantive.  The opinion further held that 
the introductory text of paragraph 11.18f, paragraph 11.18e, 
and the first three sentences of paragraph 11.18d of the 
manual are not substantive; however, the relevant factors 
discussed in the first three sentences of paragraph 11.18d 
and in paragraph 11.18e must be considered and addressed by 
the Board in assessing the evidence regarding a claim 
involving rheumatic heart disease in order to fulfill the 
Board's obligation under 38 U.S.C.A. § 7104(d)(1) to provide 
an adequate statement of reasons and bases for a decision.

IV.  Analysis

The Board finds it to be significant that the veteran's 
service medical records indicate that he was diagnosed with 
rheumatic fever in July 1946, which resulted in valvular 
heart disease with mitral insufficiency.  Also significant 
are early post-service treatment records which show valve 
damage such as a June 1956 consultation report indicated that 
the veteran had been diagnosed with inactive rheumatic heart 
disease, with deformity of the mitral valve (mitral 
insufficiency), and abnormal ECG.  The physician also stated 
his opinion that the valvular damage suffered by the veteran 
as a result of rheumatic fever was permanent and the veteran 
was a candidate for further heart damage from recurrent 
rheumatic episodes.  Since verified rheumatic heart disease 
has been demonstrated by records such as these, the Board 
concludes that the effect of subsequent heart disease cannot 
be satisfactorily dissociated from rheumatic changes.  The 
Board notes also that aortic valve insufficiency which is 
noted in more recent treatment records is also considered to 
be service-connected.  Accordingly, the Board must evaluate 
the combined cardiac disability as one entity under the 
service-connected rheumatic disease code.  See M21-1, Part 
VI, paragraph 11.18f(2).  The Board has noted the recent VA 
medical opinions which are to the effect that the veteran's 
current cardiac impairment is not related to his rheumatic 
heart disease; however, the Board is bound by the provisions 
of the manual.

The VA exam in June 1992 showed an ejection fraction of 40 
percent.  A private echocardiogram, dated in October 1993, 
showed an ejection fraction of 35 percent.  In addition, 
another private echocardiogram, dated in September 1994, 
showed an ejection fraction of 30 percent.  Results from the 
veteran's May 2000 ECG indicate that he has left ventricular 
dysfunction with an ejection fraction between 35 and 45 
percent.  Under the revised Diagnostic Code 7000, a 60 
percent disability rating is warranted when the veteran has 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Accordingly, the Board concludes that the 
veteran qualifies for a 60 percent disability rating under 
the revised Diagnostic Code.

The veteran does not qualify for a 100 percent rating under 
either the previous or the revised criteria for Diagnostic 
Code 7000.  He does not have a confirmed definite enlargement 
of the heart; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
congestive heart failure; and more than sedentary employment 
is not precluded.  In addition, the veteran does not have 
active rheumatic heart disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  The veteran does not suffer 
from chronic congestive heart failure; a workload of 3 METs 
or less does not result in dyspnea, fatigue, angina, 
dizziness, or syncope; and he does not have left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 (2000).  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 60 percent under Diagnostic 
Code 7000 have not been met.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  
There is no evidence on the record of marked interference 
with employment and no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disability significantly interferes with his employment.  The 
Board also notes that his current rating contemplates a 
substantial degree of industrial impairment, and there is no 
reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).

ORDER

An increased rating of 60 percent for rheumatic heart disease 
with mitral insufficiency is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

